Exhibit 10.9

FIFTH ADDENDUM

TO THE RESEARCH AND LICENSE AGREEMENT

This Fifth Addendum to Research and License Agreement (the” Fifth Addendum”} is
made by and between The Technion Research & Development Foundation Ltd. (“TRDF”)
and Eloxx Pharmaceuticals Ltd. (“Eloxx”).

WHEREAS, TRDF and Eloxx are parties to Research and License Agreement with an
effective date of August 29· 2013, as amended on November 26, 2013, January 14,
2014, June 9, 2014, August 3 , 2014, January 21, 2015, February 9 2015 and
April 29, 2015 (collectively, the “Agreement”); and

WHEREAS, the parties desire to continue the relationship contemplated by the
Agreement and to further amend the Agreement as set forth herein;

Now, THEREFORE, the parties hereby agree as follows:

 

1. Unless otherwise defined herein, capitalized terms used in this Fifth
Addendum shall have the meanings assigned thereto in the Agreement.

 

2. The last sentence of Section 3.1.4 to the Agreement shall be revised as
follows:

“[...] For clarity, this Section 3.1.4 does not apply to any Research
Inventions, to any Research Results nor to any Patent Rights claiming Research
Inventions or Research Result, but will apply with respect to any rights, title
and interest in and to the patents listed in Exhibit F attached hereto.”.

 

3. Except as added herein, all other terms and conditions of the Agreement shall
remain in full force and effect, as relevant to this Fifth Addendum.

 

4. This Fifth Addendum may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. Any signature page delivered by facsimile or electronic image
transmission shall be binding to the same extent as an original signature page.

IN WITNESS WHEREOF, the parties hereby accept and agree to the terms and
conditions of this Fifth Addendum.

 

ELOXX PHARMACEUTICALS LTD.      THE TECHNION RESEARCH & DEVELOPMENT FOUNDATION
LTD. By:  

/s/ Silvia Norman

     By:  

/s/ Benjamin Soffer

Name:   Silvia Norman      Name:   Benjamin Soffer Title:   CEO      Title:  
Technology Transfer Office, Manager Date:   2/6/2015      Date:   23.7.15

 

Confidential



--------------------------------------------------------------------------------

ASSIGNMENT

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned (hereinafter called the ”Assignor’’):

Technion Research & Development Foundation Limited

Senate House, Technion City

3200004 Haifa

Israel

hereby sell(s), assign(s) and transfer(s) to:

Eloxx Pharmaceuticals Ltd,

14 Sbenkar Street

4672514 Herzlia

Israel

(hereinafter called the “Assignee”), its successors, assigns, nominees or other
legal representatives, the undersigned’s entire rights, title and interest in
and to the invention titled:

USE OF AMINOGLYCOSIDE ANALOGS IN THETREATMENT OF RETT

SYNDROME

described and claimed in the following Patent Application:

US Provisional Patent Application No. 6:2/008,028,

filed on June 5; 2014,

and identified as Attorney Docket No. 595:29

and in and to said Patent Application, and all original and reissued Patents
granted therefore, and all divisions and continuations thereof, any
corresponding PCT Patent Application and the National Phases thereof, including
the right to apply and obtain Patents in all other countries, the right to claim
priority under International Conventions, and the Letters Patent which may be
granted thereon:

covenant that the undersigned have (has) the full right to convey the entire
interest therein assigned;

authorize(s) and request(s) the Registrar of Patents, and any Official of any
country whose duty it is to issue Patents on applications as aforesaid, to issue
the said Letters Patent to the said Assignee;

and agree(s) to sign all lawful papers, make all rightful oaths, do all lawful
acts requisite for such Patent Applications, and do everything possible to aid
said Assignee to apply for, obtain and enforce Patent protection for said
invention.

 

ASSIGNOR     ASSIGNEE         Technion Research & Development foundation Limited
            Eloxx Pharmaceutical Ltd. Signature   :  

/s/ Benjamin Soffer

    Signature   :  

/s/ Silvia Norman

Name   :   Benjamin Soffer     Name   :   Silvia Norman Capacity   :  
Technology Transfer Office, Manager     Capacity   :   CEO Date   :   June 2,
2015     Date   :   2/6/15

 

Confidential



--------------------------------------------------------------------------------

Signature   :  

/s/ Wayne D. Kaplan

  Name   :   Wayne D. Kaplan   Capacity   :   Executive Vice President for
Research   Date   :   June 2, 2015  

 

3